OPINION — AG — 57 O.S. 1977 Supp., 542 [57-542], DOES NOT AUTHORIZE THE DEPARTMENT OF CORRECTIONS TO DEDUCT THE COSTS OF INCARCERATION FROM FUNDS DERIVED BY THE INMATE FROM SUCH SOURCES AS SOCIAL SECURITY BENEFITS, VETERAN'S ADMINISTRATION BENEFITS, ROYALTY PAYMENTS AND STOCK DIVIDENDS. UNDER 57 O.S. 1977 Supp., 542 [57-542] THE DEPARTMENT OF CORRECTIONS IS EMPOWERED TO DEDUCT AN AMOUNT, NOT TO EXCEED FIFTY PERCENT (50%) FROM THE WAGES EARNED BY AN INMATE DURING INCARCERATION FOR COSTS OF INCARCERATION, EXCEPT FOR THOSE INMATES EMPLOYED IN STATE PRISON INDUSTRIES. CITE: 57 O.S. 1977 Supp., 542 [57-542] (PRISONS, PAYMENT, CONSTITUTIONAL RESTRICTIONS) (JANET L. COX)